Stoecklein Law Group Practice Limited to Federal Securities Emerald Plaza Telephone:(619) 704-1310 402 West Broadway Facsimile: (619) 704-1325 Suite 690 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com July 20, 2011 Mr. Donald Field Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 RE:Bassline Productions, Inc. File No. 333-169790 Mr. Field: Please accept this correspondence as confirmation of our request for the S-1 Registration Statement of Bassline Productions, Inc., SEC File No. 333-169790, to become effective at 2PM on July 25, 2011. Sincerely, /s/ Donald J. Stoecklein Donald J. Stoecklein, Esq.
